               Case 1:19-cr-00451-GHW Document 70 Filed 10/06/20 Page 1 of 1
MEMORANDUM ENDORSED

                    ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                           Attorneys at Law
                                     100 Lafayette Street, Suite 501
                                         New York, NY 10013
   Franklin A. Rothman
   Jeremy Schneider                              USDC SDNY                        Fax: (212) 571-5507
   Robert A. Soloway                             DOCUMENT                         Tel: (212) 571-5500
   David Stem                                    ELECTRONICALLY FILED
   Rachel Perillo                                DOC #:
                                                 DATE FILED: 10/6/2020

                                                                 October 4, 2020
   BY ECF

   Hon. Gregory H. Woods
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, New York 10007

                         Re:   United States v Byron Barber
                               Ind#: 19 Cr. 00451 (GHW)

   Dear Judge Woods:

        I represent Byron Barber who will come before your Honor for
   sentence on October 19, 2020.      I write to request a one day
   extension, to October 6, 2020, of the due date for the defense
   submission, now due Monday, October 5, because of a matter I am
   investigating which is significant to sentencing and has just come
   to light. No request is made to extend the sentence date, which the
   defendant intends to be ready for as scheduled.   I have contacted
   AUSA Jake Gutwillig regarding this application, and the government
   has no objection.

            Thank you very much for your attention.

                                                                 Respectfully,

                                                                 9lolwd a. ScdtJwmj
                                                                 Robert A. Soloway

   cc: Jacob H. Gutwillig
          (By ECF)
   RAS:sc Application granted. The deadline for defendant's submissions is
           extended to October 6, 2020.

               The Clerk of Court is directed to terminate the motion pending at
               Dkt. No. 68.

               SO ORDERED
               October 6, 2020
